DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-70 have been canceled in view of applicant’s response filed 3/21/2022.  New claims 71-85 are added.  Therefore, claims 71-85 are currently under examination.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/340,074, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the nonprovisional application 14/627236 does not provide support for claimed thermal conductivity.
Therefore, the effective filing date for the instant application is 5/23/2016, which is the effective filing date of the provisional application 62/340,074.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 71-85 is/are rejected under 35 U.S.C. 103 as being obvious over Sherman et al. US 2015/0240337 A1(Sherman).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Sherman teaches a method for forming a Mg based composite comprising Mg or Mg alloy [0005] and insoluble submicron size particles(abstract), wherein the insoluble particles includes carbon, graphite, iron[0016, 0061-0064].  Example 3 of Sherman further teaches melting an AZ91D Mg alloy, adding about 2wt% nano Fe particles and about 2wt% nano graphite particles into the melt while using ultrasonic mixing, and casting the melt[0063], wherein the nanoparticles are located at the grain boundary[0046].  Sherman further teaches that the nanoparticles are typically no more than 1 nm[0057].
Regarding claims 71-83, the amounts of Mg and insoluble particles in Example 3 of Sherman read on the claimed more than base metal with at least 70wt% Mg and nanoparticles constituting at least 0.1vol% of the Mg-based composite, respectively.  The thermal conductivity of AZ91D is lower than 156W/m-K.  Sherman further teaches that the nanoparticles did not fully melt during the mixing and casting process, which implies that the nanoparticles have higher melting point than the base metal as claimed.  Since the nanoparticles in the process of Sherman are to be deposited at the grain boundary[0046, 0049], the examiner concludes that the nanoparticles of Sherman are located within 200nm of grain boundary as claimed.  Although Sherman does not explicitly teach the claimed thermal conductivity, one of ordinary skill in the art would have found the claimed increase in thermal conductivity obvious since the Mg based composite as taught by Sherman was produced by the same processing step using the same Mg alloy and nanoparticles as claimed.
	Regarding claim 82-83, Sherman further teaches that the nanoparticles may include copper or carbon nanotubes[0014-0015].
	Regarding claims 84-85, the thermal conductivity of AZ91D as taught by Sherman is lower than 156W/m-K as claimed.
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
In the remarks, applicant argues that the new claims disqualify Sherman as prior art since the new claims are now fully supported by provisional application 62/340,074.
The examiner does not find applicant’s argument convincing because the effective filing date of provisional application 62/340,074 is 5/23/2016, while the effective filing date of Sherman is 2/21/2014.  Therefore, Sherman still qualifies as prior art under 102(a)(2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733